Citation Nr: 9925715	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychaitric disability maninfested by memory loss, 
nightmares, sleep problems, violent thoughts, poor sex life, 
irritability, hearing voices, and being easy to anger as due 
to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder claimed as scarred lung with shortness of breath as 
due to undiagnosed illness.

3.  Entitlement to service connection for a generalized joint 
disorder claimed as aching, pain, and swelling of joints due 
to undiagnosed illness.

4.  Entitlement to service connection for a left elbow pain 
disorder as due to undiagnosed illness.

5.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

6.  Entitlement to service connection for bleeding gums with 
mouth sores as due to undiagnosed illness.

7.  Entitlement to service connection for chronic cold with 
congestion as due to undiagnosed illness.

8.  Entitlement to service connection for a skin rash as due 
to undiagnosed illness.

9.  Entitlement to service connection for hair loss as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

The Board notes that the veteran submitted a notice of 
disagreement with a rating decision of December 1997.  In 
January 1998 the RO requested that the veteran specify which 
of the numerous issues of the rating decision he disagreed 
with.  He did not reply.  The Board concludes that it must be 
assumed that the veteran disagreed with all issues of that 
rating decision.  The RO is asked to prepare a statement of 
the case dealing with those issues contained in the December 
1997 rating decision which are not currently on appeal, 
specifically, entitlement to service connection for trouble 
feeding and swallowing, stuttering, eye and ear problems, and 
positive rheumatoid factor.

The case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should issue a statement of 
the case dealing with those issues 
contained in the December 1997 rating 
decision which are not currently on 
appeal, specifically, entitlement to 
service connection for trouble feeding 
and swallowing, stuttering, eye and ear 
problems, and positive rheumatoid factor.  

4.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


